         Case 2:18-cv-02158-KHV Document 445-4 Filed 05/15/20 Page 1 of 3




HINKLE LAW FIRM LLC
1617 N. Waterfront, Suite 400
Wichita, Kansas 67206
(316) 267-2000
                                IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF KANSAS

 D.M., a minor, by and through his next friend
 and natural guardian, KELLI MORGAN,

                                       Plaintiff,

 v.

 WESLEY MEDICAL CENTER LLC d/b/a
 WESLEY MEDICAL CENTER -
 WOODLAWN; WESLEY-WOODLAWN
 CAMPUS; BRIDGET GROVER, PA-C;
 DR. GREGORY FAIMON; LISA JUDD, RN;                          Case No. 2:18-cv-02158-KHV-KGG
 VIA CHRISTI HEALTH SYSTEMS d/b/a
 VIA CHRISTI - ST. FRANCIS;
 JENNIFER CHAMBERS-DANEY, ARNP;
 DR. BALA BHASKAR REDDY
 BHIMAVARAPU; CEP AMERICA-KS
 LLC; DR. CONNOR HARTPENCE; DR.
 STEFANIE WHITE;
 DR. JAMIE BORICK; and AARON KENT,
 RN.

                                       Defendants.

        DEFENDANT JENNIFER CHAMBERS-DANEY, ARNP’S RESPONSES TO
                   PLAINTIFF’S FIRST INTERROGATORIES

         COMES NOW, Defendant, Jennifer Chambers-Daney, ARNP, by and through her counsel

of record, and responds to Plaintiff’s Interrogatories as follows:




                                                    Page 1
                                                                                          EXHIBIT

                                                                                              D
         Case 2:18-cv-02158-KHV Document 445-4 Filed 05/15/20 Page 2 of 3




         INTERROGATORY NO. 10:           Please explain in detail the care and treatment you

provided to                  on March 6, 2017?

         ANSWER: Generally see the medical record. In brief,                         presented to

the ED on March 6, 2017. Mrs. Chambers-Daney assessed him in triage room one. He sat

in the chair as his mother stood beside him. His mother provided a history that               had

been at Wesley, was diagnosed with strep throat, and was having difficulty with the

medication and vomiting.        The patient was sitting up in the chair and followed all

commands as Mrs. Chambers-Daney viewed his throat and charted erythema (redness).

His mother also relayed that                     ’s sister had recently been in Wesley to have her

tonsils removed, and she believed          was afraid to tell her about his throat hurting after

seeing his sister in the hospital.

         Mrs. Chambers-Daney discussed a plan of treatment with                       ’s mother,

including an IV for fluids, Zofran for nausea and vomiting, and labs to evaluate                 .

         was placed in room 22 and fluids and Zofran were started. While awaiting lab

results, Mrs. Chambers-Daney elected to recommend admission for evaluation, observation,

fluids and possibly IV antibiotics. At that time,                was sleeping or vomiting. His

mother agreed with the plan to admit him to the hospital. Once                    was asleep, his

mother asked that he not be woken up. Mrs. Chambers-Daney then called the pediatric

team and requested a consultation for admission.             Pediatrics agreed with her plan,

including admission of           . The pediatric team came down to see             , and took him

to the pediatric unit.

         This is not intended to be a complete summary of the events during the E.D. visit at

issue.    Please see medical records for additional information.              Furthermore, this

                                            Page 11
       Case 2:18-cv-02158-KHV Document 445-4 Filed 05/15/20 Page 3 of 3




Defendant is available for deposition and will respond to questions presented by counsel.

Additional information or evidence obtained during discovery may refresh her recollection

or allow her to expand on issues.




                                        Page 12
